Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 1 of 17 PAGEID #: 464




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


STANLEY WATKINS,

               Plaintiff,
                                                Case No. 2:20-cv-2552
       v.                                       Judge Edmund A. Sargus, Jr.
                                                Magistrate Judge Elizabeth Preston Deavers
COLUMBUS CITY SCHOOLS, et al,

               Defendants.


                                    OPINION AND ORDER

       Pro se Plaintiff Stanley Watkins was terminated for cause from his position as a special

education teacher after thirty-eight days, and he has not been able to accept that. In the ensuing

years he has attempted to litigate and relitigate his removal from the classroom. This is the second

case he has brought before this Court. A number of motions are now ripe for review.

       For the reasons stated below, the pending motions are resolved as follows. The Court

ADOPTS the Magistrate Judge’s Report and Recommendation (ECF No. 25.) and DENIES

Plaintiff’s Motion for Joinder. (ECF No. 15.) Plaintiff’s Motion for Sanctions and to Strike is

DENIED. (ECF No. 19.) Plaintiff’s Motion to Amend his Complaint is DENIED. (ECF No. 18.)

Defendants’ Motion to Dismiss is GRANTED. (ECF No. 13.) Defendants’ Motion to Declare

Plaintiff a Vexatious Litigator is DENIED without prejudice. (ECF No. 12.) Plaintiff’s Motion

for a Writ of Mandamus is DENIED as MOOT. (ECF No. 27.)

                                      I. Statement of Facts

       On May 19, 2020, Watkins, proceeding pro se, initiated this lawsuit. Watkins’ Complaint

contains numerous counts, through which he alleges that Defendants violated Title VII of the Civil
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 2 of 17 PAGEID #: 465




Rights Act of 1964 as amended (“Title VII”), the Americans with Disabilities Act of 1990 as

amended (“ADA”), the Thirteenth Amendment, and Ohio law. (Compl. at PageID# 1, 7–11.)

        “This action arises under the same facts as [Watkins v. Columbus City Schools, Case No.

2:19-cv-394].” (Compl. at ⁋ 17, ECF No. 1.) Therefore, the Court takes judicial notice of the facts

as articulated in its Opinion and Order granting judgement on the pleadings against Watkins in

that case.

        Watkins worked for [Columbus City Schools (“CCS”)] as a special education
        kindergarten teacher from August of 2015 until October 28, 2015, when he was
        removed from the classroom. Watkins worked for a total of 38 days. During this
        time, [CCS] became concerned Watkins was unable to teach and control his class,
        maintain professional relationships with his teaching assistants, and ensure the
        safety of his seven disabled kindergarten students. Additionally, on several
        occasions, faculty members observed Watkins sleeping in his classroom while he
        was responsible for his students’ care. On October 28, 2015, [CCS] removed
        Watkins from the classroom setting for allegedly improperly restraining a student.

        Watkins’ removal prompted a pre-disciplinary hearing. . . .

        At the December 16, 2015 pre-disciplinary hearing, a union representative and two
        union attorneys represented Watkins. [CCS] heard testimony from witnesses and
        reviewed documents.

        On April 19, 2016, [CCS] notified Watkins that his alleged misconduct “[was]
        wholly contrary to his responsibilities, duties and obligations as a teacher” and
        therefore [CCS] would initiate termination proceedings. [CCS] stated that the
        grounds for termination—“each of which is asserted independent of, and/or in
        combination with, the other grounds”—were as follows:

               1. On or about October 6, 2015, while charged with the
               responsibility of performing duties as a classroom teacher of
               kindergarten students with multiple disabilities, Stanley Watkins
               was observed seated in a chair in the corner of his classroom for at
               least twenty minutes, motionless with his eyes closed while
               apparently asleep. On several other occasions between August 26,
               2015 and October 28, 2015, two classroom instructional assistants
               also observed Stanley Watkins apparently asleep in the classroom.
               During the same time period, the building principal observed
               Stanley Watkins apparently asleep during a staff meeting and during
               a professional development meeting.




                                                2
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 3 of 17 PAGEID #: 466




              2. On several occasions between August 26, 2015 and October 28,
              2015, Stanley Watkins displayed negative and/or ineffective
              interpersonal communication with other staff, including but not
              limited to the Fairwood Alternative School Music Specialist and
              classroom instructional assistants, and students.

              3. During the time period of August 26, 2015 through October 28,
              2015, Stanley Watkins failed to demonstrate and document adequate
              instructional planning relating to the general education curriculum
              as well as the individual needs of the students as required by their
              individualized education programs. Stanley Watkins also failed to
              direct the teaching and learning process within the classroom as it
              related to students and staff which resulted in an unproductive and
              unsafe learning environment.

       Watkins requested a hearing before a referee, pursuant to Ohio Revised Code
       § 3319.16. Watkins attorneys resigned on January 6, 2017, and going forward, he
       chose to represent himself. The hearing before the referee commenced on March
       6, 2017, and lasted 11 days. The parties collectively called 14 witnesses and
       presented 71 exhibits.

       On June 8, 2017, the referee published a report recommending that [CCS] terminate
       Watkins’ contract. The referee concluded that “Watkins’ actions as set forth in the
       three enumerated grounds of [CCS’s] resolution, when taken as a whole, clearly are
       serious matters and constitute other good and just cause justifying termination of
       his limited contract as set forth under O.R.C. § 3319.16.” Based on this report,
       [CCS] terminated Watkins’ employment, effective June 20, 2017.

       Pursuant to Ohio Revised Code § 3319.16, Watkins then petitioned the Franklin
       County Common Pleas Court to review [CCS]’s decision and determine if
       “substantial and credible evidence” supported the allegations. To that end, Watkins
       alleged 27 errors by [CCS], including the violation of Watkins’ procedural due
       process rights, specifically those required by Cleveland Board of Education v.
       Loudermill, 470 U.S. 532 (1985). . . .

Watkins v. Columbus City Schools, Case No. 2:19-cv-394, ECF No. 34, 2020 WL 1290298, *1–

*3 (S.D. Ohio, March 18, 2020).

       Upon reviewing the assignment of errors, which included a claim that Watkins’ sleeping

was caused by apnea and should have been accommodated, the Franklin County Court of Common

Pleas noted that the referee had addressed the argument, and the court concluded that the record

“supports the finding that Plaintiff provided no medical evidence to attribute his classroom



                                               3
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 4 of 17 PAGEID #: 467




sleeping to an apnea disorder and despite being warned by the principal . . . Plaintiff did not take

any action nor did he seek alleged needed medical attention for his apnea at that time.” (Ex. H at

PageID 167–68, ECF No. 13-8.) The court further concluded that Watkins’ conduct “constituted

‘good and just cause’ for his termination.” (Id. at PageID 168.)

       Watkins appealed to the Ohio Tenth District Court of Appeals. The Tenth District

addressed Watkins’ “numerous claimed errors by overruling all of them en masse because [there

was] no evidence in the record that the common pleas court” abused its discretion. (Ex. I at PageID

175, ECF No. 13-9.) Watkins then filed a Notice of Appeal to the Supreme Court of Ohio, and the

Supreme Court of Ohio declined to exercise jurisdiction over Watkins’ appeal. (Ex. J at PageID

178, ECF No. 13-10.)

       Watkins initiated his first lawsuit in this Court against CCS on February 6, 2019. Watkins

v. Columbus City Schools, Case No. 2:19-cv-394, ECF No. 34, 2020 WL 1290298, *3 (S.D. Ohio,

March 18, 2020). In that case, Watkins alleged violations of due process and brought the action

under 42 U.S.C. § 1983. Id. at *1. While that case was before this Court, Watkins also filed an

original action with the Tenth District Court of Appeals of Ohio requesting that it issue a writ of

mandamus ordering CCS to permit inspection of its employment relations files—the request was

denied. State ex rel. Watkins v. Columbus City Schools, 2019-Ohio-4949, 2019 WL 6496945, *1

(Ohio Ct. App., Dec. 3, 2019).

       On March 18, 2020, this Court issued an Opinion and Order granting CCS judgement on

the pleadings because Watkins’ claim was time barred by the statute of limitations; finding that

the continuing constitutional violations doctrine did not apply. Watkins, 2020 WL 1290298, *7.

Through that Opinion and Order, this Court also granted CCS’s motion to strike Watkins’ amended

complaint, finding that the amended complaint (which sought to add new claims and defendants)




                                                 4
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 5 of 17 PAGEID #: 468




was procedurally improper and would be futile. Id. at *8. And, among the other matters resolved

through that Opinion and Order, the Court also denied Watkins’ motion to remove the state

administrative hearing to this Court. Id. at *9–*10.

       Watkins then simultaneously filed a motion to vacate judgment and a notice of appeal.

Watkins v. Columbus City Schools, Case No. 2:19-cv-394, ECF Nos. 37, 38. Through the motion

to vacate, Watkins raised new arguments, including that his claim should be preserved by equitable

tolling based on an alleged Equal Employment Opportunity Commission (“EEOC”) mistake, and

that the statute of limitations should have accrued at a later date. Watkins v. Columbus City Schools,

Case No. 2:19-cv-394, ECF No. 41, 2020 WL 1914808, *2 (S.D. Ohio, April 20, 2020). This Court

rejected Watkins’ arguments as an improper attempt to relitigate the case, and also rejected the

arguments on the merits. Id. at *4. The Sixth Circuit affirmed this Court’s judgment. Watkins v.

Columbus City Schools, Case No. 2:19-cv-394, ECF No. 46.

       After this Court rejected Watkins’ motion to vacate, but before the Sixth Circuit issued its

Order, Watkins initiated the instant case. On August 3, 2020, Defendants filed both a motion to

dismiss for failure to state a claim, and a motion to have Watkins declared a vexatious litigator.

(ECF Nos. 12, 13.) On September 16, 2020, Watkins filed a motion for an extension of time to file

a response, as well as a response to Defendants’ motion to have Watkins declared a vexatious

litigator. (ECF Nos. 16, 17.) Watkins also filed a motion for joinder, seeking to join the children

from the Kindergarten class. (ECF No. 15.) The next day, Watkins filed a motion for an extension

of time to amend his complaint (ECF No. 18.), as well as a motion for sanctions and to strike

Defendants’ motion to dismiss. (ECF No. 19.)

       The case was assigned to a different Judge at that point, but it was reassigned to this Judge

as a related case to Case No. 2:19-cv-394. (ECF No. 20.) Defendants timely filed their reply in




                                                  5
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 6 of 17 PAGEID #: 469




support of the motion to declare Watkins a vexatious litigator, and timely filed responses to

Watkins’ motions. (ECF Nos. 21, 22, 23.) The Court then granted Watkins’ motion for an

extension of time to file a response. (ECF No. 24.) Because Watkins’ previous filings included a

motion to strike the motion to dismiss, and a response to the motion to declare him a vexatious

litigator, but not a response to the motion to dismiss, this Court granted Watkins an additional ten

days to respond to the motion to dismiss. (Id.) Watkins filed his response in opposition to

Defendants’ motion to dismiss, as well as an unauthorized sur-reply to Defendants’ motion to

declare him a vexatious litigator, and a motion requesting a writ of mandamus. (ECF Nos. 26, 27,

28.) Defendants replied. (ECF No. 29.)

                                     II. Motion for Joinder

       The Magistrate Judge issued a Report and Recommendation on February 10, 2021. (ECF

No. 25.) The time for filing objections has passed, and no objections have been filed to the Report

and Recommendation. Therefore, the Court ADOPTS the Report and Recommendation. For the

reasons set forth in the Report and Recommendation, Watkins’ motion for joinder (ECF No. 15.),

is DENIED.

                               III. Motion to Strike and Sanction

       Watkins moves to strike Defendants’ motion to dismiss and to sanction Defendants under

Rule 11. (ECF No. 19.) Watkins appears to be claiming that Defendants are committing fraud by

arguing that his claims are time barred based on the exhibit that he himself attached to his

Complaint. Defendants have done nothing to warrant striking their motion to dismiss and they

have not violated Rule 11. The motion to strike and sanction (ECF No. 19.), is DENIED.




                                                 6
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 7 of 17 PAGEID #: 470




                                        IV. Motion to Dismiss

    A. Statement of Law

        To state a claim upon which relief may be granted, plaintiffs must satisfy the pleading

requirements set forth in Rule 8(a) of the Federal Rules of Civil Procedure. While Rule 8(a)(2)

requires a pleading to contain a “short and plain statement of the claim showing that the pleader is

entitled to relief,” in order “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 677–78 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(clarifying the plausibility standard articulated in Twombly). Furthermore, “[a]lthough for

purposes of a motion to dismiss [a court] must take all the factual allegations in the complaint as

true, [it][is] not bound to accept as true a legal conclusion couched as a factual allegation.” Id. at

677–79 (quoting Twombly, 550 U.S. at 55) (internal quotations omitted). “Rule 8 marks a notable

and generous departure from the hyper-technical, code-pleading regime of a prior era, but it does

not unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. at

678–79.

        In Iqbal, the Court explained that one of the “principles” underlying Twombly is that the

ordinary rule that courts must accept as true allegations made in pleadings for purposes of deciding

a Rule 12(b)(6) motion does not apply to legal conclusions. Id. at 678. In other words, “[w]hile

legal conclusions can provide the framework of a complaint, they must be supported by factual

allegations. When there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. A




                                                    7
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 8 of 17 PAGEID #: 471




motion for judgment on the pleadings may be granted only if the moving party is clearly entitled

to judgment. Source Assocs. v. Valero Energy Corp., 273 F. App’x. 425, 427 (6th Cir. 2008).

        Moreover, courts are called to “liberally construe pro se complaints and hold such

complaints to a less stringent standard than pleadings prepared by attorneys.” Frengler v. Gen.

Motors, 482 F. App’x 975, 976 (6th Cir. 2012) (citing Martin v. Overton, 391 F.3d 710, 712 (6th

Cir. 2004)). However, such “lenient treatment has limits” and courts “should not have to guess at

the nature of the claim asserted . . . .” Id. at 977 (internal quotations omitted).

    B. Analysis

        1. Statute of Limitations

        Defendants first submit that Counts One through Six should be dismissed because they are

time barred by the statute of limitations. These Counts concern Title VII and the ADA. “Title VII

requires that employees file a charge with the EEOC within 300 days of an alleged unlawful

employment practice.” Waldo v. Consumers Energy Co., 726 F.3d 802, 817 (6th Cir. 2013) (citing

42 U.S.C. § 2000e-5(e)(1)). Watkins’ ADA claim, Count Five, follows this same rule. 42 U.S.C.

§ 12117(a). Watkins avers that he filed a charge with the EEOC in 2017, but due to an EEOC

mistake it was not acknowledged until 2020. (Id. at 11.) The Court will not decide whether Watkins

claims are barred by the statute of limitations, because for the other reasons stated below, none of

Watkins claims survives.

        2. Title VII

        The Court construes Watkins’ Complaint as making three claims under Title VII: a hostile

work environment claim, a disparate treatment claim, and a retaliatory discharge claim. The Court

will address each in turn.




                                                   8
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 9 of 17 PAGEID #: 472




       First, Watkins claims that Defendants violated Title VII, and specifically 42 U.S.C.

§ 2000e-2(a), by subjecting him to a national origin, age, and sex based hostile work environment.

To establish a hostile work environment claim, a plaintiff must show that “(1) he or she was a

member of a protected class; (2) he or she was subjected to unwelcome [] harassment; (3) the

harassment complained of was based on [his or her protected status]; (4) the charged [] harassment

created a hostile work environment; and (5) the employer is liable.” Smith v. Rock-Tenn Servs.,

813 F.3d 298, 307 (6th Cir. 2016). Watkins alleges that “Defendant subjected Plaintiff to

unwelcome conduct by forcing him, as a term and condition of his employment, to participate in

and enforce their Policy of refusing services to his special education Kindergarten.” (Compl. at

⁋ 26.) Defendants argue that Watkins has failed to state a claim, because, among other reasons, his

allegation is not related to Watkins’ race, color, region, sex, or national origin. The Court agrees.

Accordingly, Defendants are entitled to dismissal of this claim, as Watkins has failed to allege

facts upon which a hostile work environment claim could be sustained.

       Second, Watkins claims that Defendants subjected him to disparate treatment based on his

national origin in violation of Title VII, and specifically 42 U.S.C. § 2000e-2(a). In order to

establish a prima facie case of disparate treatment, a plaintiff must demonstrate: “(1) membership

in the protected class; (2) that he or she suffered from an adverse action; (3) that he or she was

qualified for the position; and (4) that he or she was treated differently from similarly situated

members of the unprotected class.” Alexander v. Local 496, Laborers’ Int’l Union, 177 F.3d 394,

402–403 (6th Cir. 1999). Watkins alleges, “Defendants discriminated against Plaintiff by

suspending him without pay and terminating him based on his national origin.” (Compl. at ⁋ 28.)

Watkins does not state his national origin but does state he is a man of African-American descent,




                                                 9
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 10 of 17 PAGEID #: 473




so the Court will construe the allegation on that basis. Otherwise, his claim fails to satisfy the first

element.

        Even interpreting this claim to be race based rather than national origin based, Watkins’

claim still fails to allege that he was treated differently from similarly situated members of an

unprotected class. Though Watkins does allege that no white employees were ever “fired without

a warning for one sleeping incident,” that does not amount to disparate treatment because that is

not what happened to Watkins. (Compl. at ⁋ 16.) The facts of Watkins’ termination have already

been extensively litigated. Watkins’ termination was based on not one but several instances of

sleeping on the job, as well a litany of inappropriate actions directed at the special education

students and other employees. Watkins’ allegation that CCS failed to fire any white teachers after

one sleeping incident, even if true, is insufficient to satisfy the fourth element of Watkins’ disparate

treatment claim.

        Third, Watkins claims that Defendants retaliated against him in violation of Title VII, and

specifically 42 U.S.C. § 2000e-3(a). That section prohibits employers from retaliating against

employees who “opposed any practice made an unlawful employment practice by” Title VII. 42

U.S.C. § 2000e-3(a). For this section to apply, “a plaintiff’s expression of opposition must concern

a violation of [Title VII].” White v. Adena Health Sys., No. 2:17-cv-593, 2018 U.S. Dist. LEXIS

114975, at *11 (S.D. Ohio July 11, 2018) (Smith, J.) (citing Fox v. Eagle Distrib. Co., 510 F.3d

587, 591 (6th Cir. 2007) (alteration in White). Watkins alleges that he “engaged in protected

activity” by complaining about the services provided to special education students. (Compl. at

⁋ 32.) Specifically, Watkins alleges that he was removed from the classroom “in retaliation” for

his “complaints about the disability Kindergarten class being placed on the 2nd Floor.” (Id. at ⁋ 14.)

Special education kindergarten students are not “employees or applicants for employment” and




                                                  10
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 11 of 17 PAGEID #: 474




Watkins has not alleged that they were subjected to discrimination on the basis of “race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a). Accordingly, Watkins has failed to state

a claim of retaliation under Title VII, and Defendants are entitled to dismissal of this claim.

       3. The Americans with Disabilities Act

       Watkins claims he was suspended because of his sleep apnea in violation of the Americans

with Disabilities Act (ADA). Defendants contend that this claim should be dismissed due to issue

preclusion under Ohio law. Watkins appears to respond that the administrative hearing was not

binding because it and the judgment of the court of common pleas were both erroneous. (Resp. at

PageID 381–82, ECF No. 26.)

       “When the factfinding of a state agency is involved, a federal court must accord such

findings the same degree of preclusive effect that they would receive in the courts of that state.”

Noyes v. Channel Products, Inc., 935 F.2d 806, 809 (6th Cir.1991) (citing University of Tennessee

v. Elliott, 478 U.S. 788, 799, 106 S.Ct. 3220, 92 L.Ed.2d 635 (1986)). “In Ohio, it is well settled

that administrative proceedings are entitled to preclusive effect when conducted in a judicial

nature, affording the parties an ample opportunity to litigate the issues involved in the proceeding.”

Featherstone v. Columbus Public Schools, 39 F. Supp. 1020, 1022 (1999) (citing Grava v.

Parkman Township, 73 Ohio St.3d 379, 381, 653 N.E.2d 226 (1995)). “[P]roceedings of

administrative agencies are considered quasi-judicial if there is notice, a hearing, and an

opportunity for introduction of evidence.” Superior’s Brands Meats, Inc. v. Lindley, 62 Ohio St.2d

133, 136, 403 N.E.2d 996 (1980) (quoting In State ex rel. Republic Steel Corp. v. Ohio Civil Rights

Comm., 44 Ohio St.2d 178, 184, 339 N.E.2d 658 (1975)).

       The Sixth Circuit employs a three-pronged test to determine whether a state agency’s

factfinding determinations are entitled to preclusive effect. “First, was the agency acting in a




                                                 11
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 12 of 17 PAGEID #: 475




judicial capacity; second, would the decision have preclusive effect under [State] law; and third,

does the federal action seek to litigate issues already determined by the state agency.” Nelson v.

Jefferson County, Ky., 863 F.2d 18, 19 (6th Cir. 1988).

        Watkins seeks to relitigate the basis for his termination in an action under the Americans

with Disabilities Act. In Featherstone, this Court held that a sixteen-day termination hearing under

Ohio Revised Code § 3319.16 was judicial in nature. 39 F. Supp. 2d at 1024. Watkins’ eleven-day

termination hearing before a referee occurred under that same section and was followed by an

appeal to an Ohio court of common pleas and an Ohio appellate court. The hearing was judicial in

nature. Thus, the first prong of the Nelson test is satisfied. The second prong is also satisfied,

because, as this Court stated in Featherstone, “Ohio law is settled that state administrative

proceedings are entitled to preclusive effect when conducted in a judicial nature.” Id. The third

prong is satisfied because the referee already addressed Watkins’ sleep apnea argument. The

referee found that there was no medical opinion offered that Watkins’ sleep apnea was the basis

for his sleeping in the classroom, and further that Watkins was not diagnosed with sleep apnea

until several months after his removal from the classroom. (Ex. B at PageID 76, ECF No. 13-2.)

The issue of whether Watkins was removed from the classroom because of his sleep apnea instead

of being accommodated has already been litigated by the referee, and relitigated in an Ohio court

of common pleas. (Ex. H at PageID 167–68, ECF No. 13-8.) This Court cannot permit Watkins to

yet again litigate the basis for his termination.

        Watkins may not use the federal court system for purposes designed to be addressed—and

already addressed—in the state courts of Ohio. Featherstone, 39 F. Supp. 2d at 1024. Here, as in

Featherstone, this Court gives preclusive effect to the factual determinations of the state




                                                    12
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 13 of 17 PAGEID #: 476




administrative hearing held pursuant to § 3319.16, finding that Plaintiff was terminated for just

cause. Id. The issue has already been adjudicated, and the Court will not revisit it.

       4. Constructive Slavery

       Watkins alleges constructive slavery in violation of the Thirteenth Amendment to the

United States Constitution. Watkins does not make clear what statutory vehicle he is using to bring

this cause of action, but it could be brought under 42 U.S.C. § 1983 or 42 U.S.C. § 1985(3). Either

way, Ohio’s two-year statute of limitations contained in Ohio Revised Code § 2305.10 applies.

Moss v. Columbus Bd. of Educ., 2001 U.S. Dict. LEXIS 27000, *10–*11, (S.D. Ohio, Sep. 27,

2001) (citing Collyer v. Darling, 98 F.3d 211, 220 (6th Cir. 1996), and Tolbert v. State of Ohio

Dept. of Transportation, 172 F.3d 934 (6th Cir. 1999)). In his Complaint, Watkins bases this claim

on his inability to work as a teacher elsewhere without first resigning from CCS or being

terminated, which termination he states occurred on June 20, 2017. (Compl. at ⁋ 43, ECF No. 1.)

The Complaint was filed on May 5, 2020, outside the two-year statute of limitations.

       Accordingly, Defendants are entitled to dismissal of this claim. While Defendants have

also made an argument as to why the allegations do not amount to constructive slavery, consistent

with principles of constitutional avoidance this Court declines to address that argument.

       5. Ohio Law

       Watkins claims Defendants violated Ohio Revised Code § 4112.02. Under Ohio law, it is

“an unlawful discriminatory practice” for “any employer, because of the race, color, sex, military

status, national origin, disability, age, or ancestry of any person, to discharge without just cause .

. . that person . . . .” Ohio Rev. Code § 4112.02(A). Watkins bases his claim on the allegation that

“‘but for’ the fact that his is an African American Male and over age 59 at the time these actions

began he would not have been terminated.” (Compl. at ⁋ 47.) His only support for this comes in




                                                 13
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 14 of 17 PAGEID #: 477




the form of alleged statistics. (Id.) Defendants assert that this claim is conclusory because it does

not contain sufficient factual matter to support an inference. (Mot. to Dismiss at 20, ECF No. 13.)

The Court agrees. The Court would have to infer that the decision to terminate Watson was

discriminatory based on demographic information alone. Watkins’ allegations, without more, are

not enough to state a plausible claim. Accordingly, Watkins failed to state a claim that Defendants

violated Ohio Revised Code § 4112.02, and Defendants are entitled to dismissal of this claim.

       Next, Watkins claims “CCS, it agent or its Board” violated Ohio Revised Code § 3319.311

through malicious prosecution and the filing of a false report. (Compl. at ⁋ 53.) This claim stems

from a complaint to the Ohio Department of Education in 2019 and the subsequent decision of the

ODE to decline to renew his teaching license. In bringing this claim, Watkins has ignored this

Court’s Opinion and Order in his prior case, Case No. 2:19-cv-394. In that case Watkins sought to

amend his complaint to add claims of fraud stemming from the complaint to the ODE. This Court

denied leave to amend, holding that the claim would be futile. Watkins v. Columbus City Schools,

No. 2:19-cv-394, 2020 WL 1290298, *8 (S.D. Ohio, March 18, 2020). Watkins has simply

rewrapped that claim in State law and presented it to this Court again. As before, Watkins admits

that he has no knowledge of who filed the complaint, and he has no knowledge of the complaint’s

contents. (Compl. at ⁋ 53.) His claim amounts to pure speculation. Watson fails to state a plausible

claim, and the claim is accordingly dismissed.

       6. Further Claims

       To the extent that this Court has not addressed any claims that Watkins understood his

Complaint to contain, those claims are dismissed for failure to state a claim, as they are

insufficiently pleaded to provide notice under Rule 8 of the Federal Rules of Civil Procedure.




                                                 14
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 15 of 17 PAGEID #: 478




                                      IV. Motion to Amend

        Next, Watkins moves for leave to amend his complaint. (ECF No. 18.) Under Rule 15, a

party can amend their pleading once “as a matter of course” within “21 days after serving it” or if

the pleading requires a response, “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f).” Fed. R. Civ. Pro. 15(a)(1). After this time has

passed, a party may amend its pleading only with the opposing party’s consent or by leave of court.

Id. at 15(a)(2).

        “A court need not grant leave to amend . . . where amendment would be ‘futile.’” Miller v.

Calhoun Cty, 408 F.3d 803, 817 (6th Cir. 2005) (citing Forman v. Davis, 371 U.S. 178, 182

(1962)). “Amendment of a complaint is futile when the proposed amendment would not permit

the complaint to survive a motion to dismiss.” Id. In interpreting this Rule, “[i]t should be

emphasized that the case law in this Circuit manifests liberality in allowing amendments to a

complaint.” Parchman v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018) (citation and internal

quotation marks omitted). “‘Nevertheless, leave to amend should be denied if the amendment is

brought in bad faith, for dilatory purposes, [or] results in undue delay or prejudice to the opposing

party . . . .’” Collins v. Warden, London Corr. Inst., No. 2:12-CV-1093, 2013 WL 2434397, at *7

(S.D. Ohio June 5, 2013), report and recommendation adopted, No. 2:12-CV-1093, 2013 WL

5182961 (S.D. Ohio Sept. 13, 2013) (internal quotation marks omitted) (quoting Carson v. U.S.

Office of Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011)).

        Watkins moved to file an Amended Complaint four months after filing his original

Complaint and forty-five days after Defendants filed their 12(b)(6) motion, making his motion for

leave to amend untimely, which means that leave to amend requires the consent of the opposing

party or leave of Court. Fed. R. Civ. Pro. 15(a)(1). Local Rule 7.3 further provides that a party




                                                 15
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 16 of 17 PAGEID #: 479




filing a motion “to which other parties might reasonably be expected to give their consent (such

as motion to amend the pleadings . . . ) shall,” consult with the parties whose interests may be

affected and solicit their consent. There is no indication in the record that Watkins attempted to

solicit the consent of the opposing party.

       Even assuming Watkins’ motion complied with local rules, it is problematic for other

reasons as well. Watkins’ motion fails to include any explanation as to why an amendment would

be necessary, and to what specific end the amendment is sought. The motion states that Watkins

intends to clarify his Complaint, but given the record of Watkins’ complaints in prior lawsuits, as

well as his motions in this case, it is apparent that any amended complaint would not clarify

matters, it would only confuse them more. Moreover, granting leave to amend would result in

needless delay, and prejudice to the Defendants who have already expended a significant amount

of time and resources litigating and relitigating Watkins’ thirty-eight days as a teacher. It must also

be noted that judicial resources are finite. In short, allowing leave to amend would not be in the

interest of justice. Watkins’ Motion to Amend his Complaint (ECF No. 18), is accordingly

DENIED.

                                  V. Vexatious Litigator Motion

       Finally, Defendants move for this Court to declare Watkins a vexatious litigator and enjoin

him from instigating any further litigation against them. (ECF No. 12.) "Federal courts have

recognized their own inherent power and constitutional obligation to protect themselves from

conduct that impedes their ability to perform their Article III functions and to prevent litigants

from encroaching on judicial resources that are legitimately needed by others." Meros v. Dimon,

No. 2:17-cv-103, 2017 U.S. Dist. LEXIS 209163, 2017 WL 6508723, at *9 (S.D. Ohio Dec. 20,

2017) (citation omitted).




                                                  16
Case: 2:20-cv-02552-EAS-EPD Doc #: 30 Filed: 03/25/21 Page: 17 of 17 PAGEID #: 480




        Watkins’ filings have become increasingly vexatious, to the point that he is now at the line.

But this Court is not inclined to declare Watkins a vexatious litigator without first giving him one

warning—and only one warning. If he attempts to bring another case against the Defendants in

this Court, he will be declared a vexatious litigator. If he attempts to litigate new claims using this

case, he will be declared a vexatious litigator.

                                           VI. Conclusion

        For the reasons stated herein, the following matters are hereby resolved. The Court

ADOPTS the Magistrate Judge’s Report and Recommendation (ECF No. 25.), and DENIES

Plaintiff’s Motion for Joinder. (ECF No. 15.) Plaintiff’s Motion for Sanctions and to Strike is

DENIED. (ECF No. 19.) Plaintiff’s Motion to Amend his Complaint is DENIED. (ECF No. 18.)

Defendants’ Motion to Dismiss is GRANTED. (ECF No. 13.) Defendants’ Motion to Declare

Plaintiff a Vexatious Litigator is DENIED without prejudice. (ECF No. 12.) Plaintiff’s Motion

for a Writ of Mandamus is DENIED as MOOT. (ECF No. 27.) The Clerk is DIRECTED to close

this case.

        IT IS SO ORDERED.



3/25/2021                                          s/Edmund A. Sargus, Jr.
DATE                                               EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                   17
